IT IS HEREBY ADJUDGED and DECREED that the
below described is SO ORDERED.


Dated: January 15, 2019.

                                                       __________________________________
                                                              H. CHRISTOPHER MOTT
                                                       UNITED STATES BANKRUPTCY JUDGE
________________________________________________________________


                       UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF TEXAS
                               EL PASO DIVISION


 In Re:                                       )
 Noe Medina                                   )             Case No. 18-31609-HCM
 Claudia Medina                               )
      Debtors

  ORDER GRANTING THE TRUSTEE’S APPLICATION TO EMPLOY COLDWELL
         BANKER LEGACY, BKG GLOBAL REAL ESTATE SERVICES
  AND APPROVAL OF LISTING AGREEMENT FOR SALE OF REAL PROPERTY


       Pending before this Court is the Application of the Chapter 7 Trustee herein, Ronald

Ingalls, pursuant to 11 U.S.C. §327, requested authority to employ the professional services of

Coldwell Banker Legacy and BKG Global Real Estate Services, for the sale of real estate known

as 6025 Valle Espanola El Paso, TX 79932, and to approve the Listing Agreement for this property.

To date, no objections or responses have been filed with the Court as to the Trustee’s Application,

nor have any objections or responses been served upon the Trustee or his counsel. It is therefore
ORDERED that the employment of Coldwell Banker Legacy and BKG Global Real Estate

Services is approved, and any commissions will be approved only in connection with a motion on

the sale of real estate.

                                             ###
Submitted by
Ronald Ingalls, trustee
SBT 10391900
PO Box 2867
Fredericksburg, TX 78624
Tel: 830-307-9123
Email: ron@ingallstrustee.com
